Citation Nr: 1620072	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right hand disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.

5.  Entitlement to increases in the ratings for a left knee disability (currently rated a combined 40 percent from June 1, 2009, to June 7, 2010; 30 percent from August 1, 2011, to August 30, 2011; and 60 percent from August 30, 2011).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to March 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In November 2011, these matters were remanded for additional development (by a VLJ other than the undersigned).  It is now assigned to the undersigned.

By March 2016 correspondence, the Veteran was advised of his right for a hearing before a VLJ who would decide his appeal.  In correspondence received the following month, he responded that he did not desire another Board hearing.

In August 2011 correspondence, the Veteran claimed service connection for a bilateral wrist disability.  In a July 2012 VA Report of General Information, he indicated that this claim was separate from his claims of service connection for right and left hand disabilities.  A September 2012 rating decision denied service connection for a bilateral right wrist disability, and he did not appeal that decision.

[As shown on an April 7, 2014, rating decision, from January 30, 2009, to June 1, 2009, (when the disability was rated 100 percent under 38 C.F.R. § 4.30 (for temporary total convalescence) and also 10 percent under Code 5010) and from June 7, 2010, to August 1, 2011, (when it was first rated 100 percent under 38 C.F.R. § 4.30, then rated 100 percent under Code 5055 for post-total knee replacement (TKR) disability) the left knee disability was rated totally disabling.  Therefore, those periods are not for consideration.]

The issues of service connection for right leg and right knee disabilities have been raised by the record (at the August 2011 Travel Board hearing), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran claims that his right ankle, bilateral hand, and right arm disabilities are due to falls resulting from his service-connected left knee and back disabilities. Specifically, in a January 2009 medical release authorization, he reported that his left knee gave out in 2003 and caused his right ankle disability; it gave out again while he was on a ladder in 2006, resulting in a fall that caused his bilateral hand and right arm disabilities.  The record shows that he reported that the injuries (claimed residuals of which are current disabilities he seeks to have service connected) occurred prior to the effective date of his awards of service connection for left knee and back disabilities.  (A September 2009 rating decision granted service connection for a left knee disability, effective January 30, 2009; a January 2012 rating decision granted service connection for a back disability, effective August 22, 2011.)   As the left knee and back disabilities were not service connected at the time of the injuries that are alleged to have resulted in the claimed right ankle, bilateral hand, and right arm disabilities, the threshold question that must be addressed is the status of the left knee and back disabilities when the injuries occurred (i.e., whether they then warranted service connection and if so, whether they were then of such nature and severity as to have been the cause of the falls).  A further question arises regarding whether misconduct was a factor in the events, i.e., whether the Veteran being on a ladder in the face of serious musculoskeletal impairment constituted disregard of prudent judgment which was then the proximate cause of the injuries.  

The Board also notes that pertinent medical evidence identified is outstanding.  In a January 2009 medical release authorization, the Veteran reported he received treatment for his left knee, bilateral arm, and right ankle disabilities at Harris Hospital from January 1987 to December 2008.  He has been treated for his left knee since 1987.  He reportedly began receiving treatment at Newport Hospital in 2001, and suggests that records from that facility may have been merged with records from Harris Hospital.  The records from Harris Hospital requested by the RO were for the period from January 1, 2006, to December 31, 2007, only.

In a separate January 2009 medical release authorization, the Veteran reported receiving treatment for his bilateral hands, right arm, and left knee at the Northeast AR Clinic; and that Dr. Mosely treated his left knee disability from January to December 2001.  In March 2009 correspondence, Northeast AR Clinic responded with a three-page treatment record dated August 13, 2008, indicating that Dr. Mosely was never associated with that facility.  However, the three-page record received notes that the Veteran previously received (and may be continuing to receive) treatment at the Northeast AR Clinic; complete clinical records of such treatment must be secured.

The RO secured the Veteran's Social Security Administration (SSA) records, and they include treatment records from Drs. Claiborne Mosely, Wade Falwell, and John Ball.  There is no indication whether the records from those providers are partial or complete records of his treatment; if not complete, complete records from  those physicians must be secured.  On April 2009 VA joints examination, the Veteran also reported earlier treatment by Dr. Duddly; records of that treatment have not been sought.

The Veteran has identified pertinent (perhaps critical) evidence that is outstanding, and that must be secured.  The record does not include what would be the earliest available records of private or VA treatment the Veteran received for knee and back complaints, and they must be identified and sought (as they would be needed to ascertain the status of those disabilities when the injuries in question occurred).  Additionally, the most recent VA treatment records associated with the record are from May 2014.  Updated records of any VA treatment the Veteran received for the disabilities on appeal may contain pertinent information, are constructively of record, and must be secured.

The record includes a medical opinion which appears to support the Veteran's claims of service connection for bilateral hand and right arm disabilities.  However, that opinion is based on the Veteran's self-report of how the injury occurred (i.e., that he fell from a ladder due to the left knee giving out), suggesting that the provider did not review contemporaneous records (which do not identify left knee instability as a cause for the Veteran's fall from the ladder).  Accordingly, that opinion is inadequate for rating purposes.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his left knee and back disabilities since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to secure the complete clinical records of all such treatment or evaluation.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  If he does not respond to any request for authorizations for VA to secure the records sought (within the one year period provided), the claims should be further processed under 38 C.F.R. § 3.158(a), i.e., dismissed as abandoned.  The Veteran must specifically provide authorizations for, and the AOJ should specifically secure for the record copies of, the complete clinical records [i.e., any not already in the record] of all treatment the Veteran has received from:

a. NEA Clinic;
b. St. Bernard Medical Center;
c. Harris Hospital (from January 1987 to December 2008);
d. Newport Hospital
e. Dr. Claiborne Mosely;
f. Dr. Wade Falwell;
g. Dr. John Ball; and
h. Dr. Duddly.

If the response from any facility is incomplete, the AOJ must continue to seek complete records until all are received (or established to be unavailable or the provider expressly indicates that they will not be released).

The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for his bilateral hand, right ankle, right arm, and left knee disabilities (i.e., update to the present the records of his VA treatment for such disabilities).

2.  Thereafter, the AOJ should review the record and make a factual determination for the record regarding whether the Veteran's left knee and back disabilities were the proximate cause of falls (that resulted in the disabilities for which service connection is sought), to include a determination whether misconduct was a factor (as discussed above).  If that finding is in the affirmative (i.e., that the left knee and/or back disabilities caused the fall), the AOJ should arrange for an orthopedic examination of the Veteran to determine whether the claimed bilateral hand, right arm, and right ankle disabilities are indeed attributable to injuries sustained in such fall due to left knee and low back disabilities.

3. The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

